Citation Nr: 0637267	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  01-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, including as due to an undiagnosed illness.  

2.  Entitlement to service connection for a chronic eye 
disability, claimed as decreased visual acuity, including as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for anxiety disorder, 
including as due to an undiagnosed illness.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1970 to July 
1973, and from October 1990 to August 1991.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 2000 decision by the RO 
which denied, in part, service connection for the 
disabilities now at issue on appeal.  In April 2002, a 
hearing was held at the RO before the undersigned member of 
the Board.  In August 2003, the Board remanded the appeal for 
additional development.  

In September 2002, the Board denied, in part, service 
connection for post-traumatic stress disorder (PTSD), 
including as due to an undiagnosed illness.  The Board notes 
that since the Board's decision, the record contains a recent 
diagnosis of PTSD by a VA physician in October 2004.  The 
veteran's representative in his September 2006 statement 
makes reference to this evidence and the Board has 
interpreted this statement as a request to reopen the claim 
of service connection for PTSD.  This issue is referred to 
the RO for appropriate action.  

The issues of service connection for a chronic eye disorder 
and anxiety disorder, including as due to an undiagnosed 
illness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  The veteran's bilateral knee disorder, diagnosed as knee 
strain, is at least as likely as not related to military 
service.  


CONCLUSION OF LAW

The veteran's bilateral knee strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim of service connection for 
a bilateral knee disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, letters dated in July 2001 and May 2004, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, the claims were readjudicated, and 
a supplemental statement of the case was promulgated in 
September 2005.  The veteran was notified of the evidence 
that was needed to substantiate his claims and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by the veteran have been 
obtained and associated with the claims file.  There is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  The veteran testified before 
the undersigned member of the Board at the RO in April 2002, 
and was afforded two VA examinations for the specific purpose 
of determining the nature and etiology of his bilateral knee 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

In light of the favorable decision concerning the claim of 
service connection for a bilateral knee disability, the Board 
finds that any VA deficiency in complying with VCAA is 
harmless error and that no useful purpose would be served by 
remanding the appeal to the RO.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2006; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree was extended to December 31, 2006.  (see 
66 Fed. Reg. 56,614 (November 9, 2001)).  

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board must analyze the veteran's Persian 
Gulf War undiagnosed illness claim under the revised criteria 
as well.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Knee Disability

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he was ordered to active duty for 
operation Desert Storm/Shield, and that he served in 
Southwest Asia from November 29, 1990 to June 25, 1991.  
Based on this evidence and for purposes of analysis under 38 
C.F.R. § 3.317 (2006), the Board finds that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Gulf War.  

The veteran asserts that he has had chronic knee pain since 
returning home from Southwest Asia and believes that his knee 
disability is related to service and to his exposure to 
chemical agent resistant coating (CARC) paint, oil fires, 
insect repellants, insecticides, and nerve agent pills while 
serving in the Gulf War.  

In the instant case, the evidence of record includes several 
medical and service personnel reports, all of which seem to 
suggest that the veteran's bilateral knee disability is more 
likely than not related to service.  A service department 
Statement of Medical Examination Report, dated in June 1997, 
determined that the veteran was exposed to multiple toxic 
chemicals while serving in the Gulf War.  A report from the 
examining physician in September 1997 noted that the 
veteran's unit was exposed to numerous toxic chemicals in 
Southwest Asia, including Chemical Agent Resistant Coating 
(CARC) paint, without protective gear.  He noted that while 
the affects of long-term, low level exposure were not 
completely understood, such exposure can affect the 
peripheral nervous and respiratory systems and cause symptoms 
similar to Gulf War Syndrome, including musculoskeletal pain.  
The examiner concluded that the veteran was exposed to 
multiple toxic chemical poisoning, including Organophosphate, 
Carbamate, and diisocyanate paint poisoning.  

A service department memorandum from the Office of the 
Adjutant General of the Florida National Guard, St. Augustine 
in September 1994, determined that the veteran's unit was 
exposed to CARC paint and was not given proper protective 
equipment.  A line-of-duty investigation report in October 
1997, concluded that the veteran's exposure to toxic 
chemicals was incurred in the line of duty.  

On a VA Persian Gulf examination in July 1995, the veteran 
reported chronic knee pain since returning home from 
Southwest Asia.  All diagnostic studies, including blood and 
urinalysis were essentially normal.  ANA, rheumatoid factor, 
and non-reactive RPR studies were negative.  Despite the 
absence of x-ray studies, the diagnosis included early 
osteoarthritis.  

When examined by VA in March 1999, the veteran complained of 
chronic bilateral knee pain, occasional stiffness, and 
fatigability after prolonged use.  He denied any instability 
or give way, and said that his knee problems did not 
interfere with work.  Examination of the knees was 
essentially normal.  The diagnosis was knee pain - 
undiagnosed illness.  

In August 2003, the Board remanded the appeal for an 
examination to determine the nature and etiology of the 
veteran's knee complaints.  On VA examination in August 2004, 
the veteran had mild limitation of motion and reported some 
pain and stiffness with movement of the knees.  No other 
abnormal findings were noted.  The examiner indicated that x-
ray studies of the veteran's knees in 1999 were normal.  The 
diagnosis was knee strain.  The examiner opined that the 
veteran's knee strain was as likely as not related to 
service.  

Based on the favorable medical opinions relating the 
veteran's current bilateral knee disability to service, and 
the fact that there are no contrary medical opinions of 
record, the Board finds that the preponderance of the 
evidence supports a favorable disposition of the veteran's 
appeal.  Accordingly, service connection for bilateral knee 
strain is granted.  


ORDER

Service connection for bilateral knee strain is granted.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the issues of service connection for a 
chronic eye disability and anxiety disorder.  

As indicated above, the Board remanded the appeal for 
additional development in August 2003, to include a VA 
examination to determine the nature and, if possible, 
etiology of any identified eye disorder.  Although a VA eye 
examination was conducted in August 2004, the examiner did 
not render a diagnosis, nor did he provide a response to any 
of the specific questions requested.  The report showed that 
the veteran had decreased visual acuity, but did not indicate 
the specific nature of the impairment.  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  In this case, the August 2004 VA 
eye examination was inadequate and unresponsive to the 
directives of the Board remand.  Therefore, additional 
development must be undertaken to obtain a definitive 
diagnosis and medical opinion on this issue.  

The Board also notes that in an August 1995 addendum to his 
Persian Gulf VA examination in 1995, the veteran reported 
that he was being treated for his eye problems by a private 
ophthalmologist.  As this issue must be remanded for another 
examination, the veteran should be asked to complete an 
authorization and consent form so that an attempt may be made 
to obtain any records from his private doctor.  

The following information concerning undiagnosed illness is 
provided for the benefit of the eye examiner.  Pursuant to 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service connection for 
disabilities due to undiagnosed illnesses are granted if 
there is evidence that the claimant (1) is a "Persian Gulf 
veteran"; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combinations of 
illnesses manifested by one or more signs or symptoms; (3) 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability are described as either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317.  

Concerning the remaining issue on appeal, the Board notes 
that the September 2005 supplemental statement of the case 
(SSOC) did not address the issue of service connection for 
anxiety disorder, but rather service connection for PTSD.  As 
indicated above, the issue of service connection for PTSD was 
denied previously by the Board in September 2002, and is not 
in appellate status.  However, the issue of service 
connection for anxiety disorder is still in appellate status.  

Pursuant to a remand from the Board, the veteran must be 
provided with an SSOC, if, as in this case, there is 
additional development of the evidence.  38 C.F.R. § 19.31(c) 
(2006).  As the veteran has not been provided with an SSOC as 
to the issue of service connection for anxiety disorder, the 
matter must be remanded to afford the veteran due process.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or non-VA who 
treated him for any eye problems since 
his discharge from service.  Of 
particular interest are any records from 
the veteran's private eye doctor from 
1991 to the present.  After the veteran 
has signed the appropriate releases, all 
records not already in the file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of any current 
eye disorder.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should review 
the entire record, and provide an opinion 
as to the following questions:  

I.  Does the veteran have an eye 
disorder at present?  

II.  . If so, please state whether 
it is attributable to a diagnosed 
illness, i.e. an acquired or 
congenital condition, an undiagnosed 
illness, or a medically unexplained 
chronic multisymptom illness such as 
neurologic or neuropsychological 
signs or symptoms.  The examiner 
should indicate whether any 
currently diagnosed eye disorder is 
the result of multiple chemical 
toxicity.

III.  If no diagnosis is medically 
possible, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
any identified eye disorder is 
related to the veteran's period of 
service in the Southwest Asia 
Theater.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings and requested 
opinions have been provided by the 
examiners.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2006).  

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims for 
service connection for a chronic eye 
disability and for anxiety, including as 
due to an undiagnosed illness based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a SSOC for all evidence 
received since the SOC issued in October 
2001, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


